United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1003
Issued: August 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 19, 2013 appellant filed a timely appeal from a February 26, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for continuation of
pay. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant’s claim for continuation of pay for his October 3, 2012
employment injury was timely filed.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 26, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that he notified his supervisor of his injury in a timely
manner and his untimely filing for continuation of pay was due to the uncooperative nature of the
employing establishment.
FACTUAL HISTORY
On November 27, 2012 appellant, then a 40-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his left foot in the performance of duty on
October 3, 2012. The employing establishment indicated that notice of the injury was received
on January 14, 2013.
On February 26, 2013 OWCP accepted the claim for open wound of the ankle and left
heel.
By decision dated February 26, 2013, OWCP denied appellant’s claim for continuation of
pay for his absence from work for the period October 20 through December 4, 2012. It found
that he failed to report the October 3, 2012 employment injury on a form approved by OWCP
within 30 days.
LEGAL PRECEDENT
Section 8118 of FECA3 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his or her immediate supervisor on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of
injury must be given as specified in section 8119. The latter section provides in part that notice
of injury shall be given in writing within 30 days after the injury.4 Claims that are timely under
section 8122 are not necessarily timely under section 8118(a). FECA authorizes continuation of
pay for an employee who has filed a valid claim for traumatic injury.5 Section 8118(a) makes
continuation of pay contingent on the filing of a written claim within 30 days of the injury.
When an injured employee makes no written claim for a period of wage loss within 30 days, he
or she is not entitled to continuation of pay, notwithstanding prompt notice of injury.6
ANALYSIS
On November 27, 2012 appellant filed a claim for an October 3, 2012 traumatic injury.
Because he did not file his claim within 30 days from the date of injury, the time specified in

3

5 U.S.C. § 8118.

4

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

Id. at § 8118(a).

6

See P.R., Docket No. 08-2239 (issued June 2, 2009). See also W.W., 59 ECAB 533 (2008).

2

section 8118(a) and 8122(a)(2) of FECA,7 the Board finds that he is not entitled to continuation
of pay.
On appeal, appellant contends that he notified his supervisor of his injury in a timely
manner and his untimely filing for continuation of pay was due to the uncooperative nature of his
employing establishment. When an injured employee makes no written claim for a period of
wage loss within 30 days, he is not entitled to continuation of pay, notwithstanding prompt
notice of injury. Moreover, oral notice is not determinative of whether he is entitled to
continuation of pay under section 8118(a).8
In the case of William E. Ostertag,9 the Board explained that the exceptional
circumstances provision of section 8122(d)(3), which may excuse the untimely filing of an
original claim for compensation under section 8122(a) and (b), is not applicable to section
8118(a) which concerns a claim for continuation of pay. Because FECA makes no provision for
an exception to the time limitation in section 8118(a), no exceptional or mitigating circumstance,
including error by the employing establishment, can entitle a claimant to continuation of pay
who has not filed a written claim within 30 days of the date of injury.10 Appellant did not submit
written notice of injury on an approved form until November 27, 2012, more than 30 days after
the October 3, 2012 employment injury, when he submitted a CA-1 form.11 Therefore, he is not
entitled to continuation of pay.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s claim for continuation of pay for his October 3, 2012
employment injury was not timely filed.

7

5 U.S.C. §§ 8118(a), 8122(a)(2).

8

See J.M., Docket No. 09-1563 (issued February 26, 2010).

9

33 ECAB 1925 (1982).

10

See Laura L. Harrison, 52 ECAB 515 (2001). See also S.C., Docket No. 10-460 (issued January 26, 2011).

11

See Robert E. Kimzey, 40 ECAB 762 (1989) where the Board found that, despite appellant’s contentions that he
attempted to notify the proper employing establishment officials to file a compensation claim and they were
unaware of the correct filing procedures, as no exceptional circumstances excuse timely filing for continuation of
pay, he did not file his claim within the applicable time frames. The Board noted that appellant’s narrative
notification did not comport with OWCP regulations setting forth the requirements for filing. Id. at 764 n.4. See
also 20 C.F.R. §§ 10.205(a) and 10.210(a).

3

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

